



entergylogoa73.gif [entergylogoa73.gif]Exhibit 10(a)46

--------------------------------------------------------------------------------

2020 TEMPLATE


2020-2022 Performance Unit Agreement (“Agreement”)
Under the 2019 Entergy Corporation Omnibus Incentive Plan


Pursuant to the 2019 Entergy Corporation Omnibus Incentive Plan (the “Plan”),
you are eligible to participate at a target Achievement Level (as defined below)
of that number of performance units (the “Target Performance Units”) (based upon
an Achievement Level of 100%) set forth under the heading “Total Granted” on the
Performance Unit Grant Notice to which this Agreement is attached (the “Grant
Notice”) for the performance period commencing January 1, 2020 and ending
December 31, 2022 (the “Performance Period”), subject to the terms of the Plan
and to the following terms and conditions:


1.     Effective Date of Agreement; Acknowledgment and Acceptance of Performance
Units. This Agreement is effective as of the Award Date set forth on the Grant
Notice, contingent upon your acceptance of this Agreement in accordance with the
terms of this Agreement and the Grant Notice. The effectiveness of this
Agreement is subject to your electronically acknowledging and accepting this
Agreement and all of its terms and conditions and the terms of the Plan in the
manner and at the time set forth on the Grant Notice. If you do not timely
acknowledge and accept this Agreement in accordance with the Grant Notice, the
Company shall be entitled to unilaterally cancel and render void this Agreement
and the Grant Notice.
2.     Achievement Levels. The Personnel Committee of the Board (the
“Committee”) shall determine the achievement level attained by the Company for
the Performance Period (the “Achievement Level”) based (i) eighty percent (80%)
on TSR Achievement Level (as defined below); and (ii) twenty percent (20%) on
LTI Cumulative ETR Adjusted EPS Achievement Level (as defined below). The
weighted average of the two performance measures will determine the Achievement
Level and overall payout for the Performance Period. For these purposes, and
subject to the terms of the Plan, the Achievement Level shall be determined as
follows:
a.The “TSR Achievement Level” shall be determined by comparing the Company’s
“total shareholder return” for the Performance Period (“Company TSR”) to that of
the peer group companies comprising the Philadelphia Electric Utilities Index
(the “Peer Group”). For this purpose, subject to the terms of the Plan, “total
shareholder return” shall be determined in accordance with Company
administrative practice based on the changes in the stock price and dividends
over the course of the Performance Period. The possible TSR Achievement Levels
for the Performance Period shall be as follows: for bottom quartile performance
(where Company TSR is in the bottom quartile of Peer Group TSR), no payout is
earned; for third quartile performance (where Company TSR is in the third
quartile of Peer Group TSR), payout is determined by interpolating between index
median (100% TSR Achievement Level) and the performance of the Peer Group
company at the top of the fourth quartile, starting at 25% TSR Achievement
Level; for second quartile performance (where Company TSR is in the second
quartile of Peer Group TSR), payout is determined by interpolating between the
performance of the Peer Group Company at the bottom of the top quartile (200%
TSR Achievement Level) and index median (100% TSR Achievement Level); and for
top quartile performance (where Company TSR is in the top quartile of Peer Group
TSR), a maximum payout of 200% is earned.


b. The “LTI Cumulative ETR Adjusted EPS Achievement Level” shall be determined
by comparing (1) the sum of the Company’s cumulative consolidated adjusted
earnings per share performance (“ETR Adjusted EPS”) for each year in the
Performance Period and adjusting for pre-defined exclusions and other
adjustments determined by the Committee (such aggregate amount, as adjusted, the
“LTI Cumulative ETR Adjusted EPS”) to (2) the achievement





--------------------------------------------------------------------------------





levels established by the Committee as “Target,” (target LTI Cumulative ETR
Adjusted EPS), “Minimum” (eight percent (8%) less than the target LTI Cumulative
ETR Adjusted EPS), and “Maximum” (eight percent (8%) more than the target LTI
Cumulative ETR Adjusted EPS). Subject to the terms of the Plan and such
adjustments as set forth in this Section 2, this determination shall be made by
the Committee in accordance with Company administrative practice. The LTI
Cumulative ETR Adjusted EPS Achievement Level shall result in payout
opportunities ranging from 0 to 200% of the target payout opportunity. Payout
for performance at Target will equal 100% of the target payout opportunity
established by the Committee, with no payout for LTI Cumulative ETR Adjusted EPS
less than the Minimum, a 25% payout opportunity for LTI Cumulative ETR Adjusted
EPS equal to the Minimum, and a 200% payout opportunity for LTI Cumulative ETR
Adjusted EPS equal to or exceeding the Maximum, and with the payout for LTI
Cumulative ETR Adjusted EPS greater than the Minimum and less than the Maximum
determined by straight line interpolation between the Minimum and the Target and
the Target and the Maximum, as the case may be.
Notwithstanding anything herein to the contrary, the Achievement Level shall be
adjusted for such items as the Committee may determine in its discretion during
or after the Performance Period (but in any event before any delivery of Shares
hereunder), whether resulting in an increase or decrease (including to zero (0))
in the number of Shares otherwise deliverable hereunder, considering management
accountability and business rationale.


3.    Performance Units Earned. The actual number of performance units awarded
to you under this Agreement, if any (the “Performance Units”), shall be
calculated by the Committee at the end of the Performance Period by multiplying
the Target Performance Units by the percentage of the Company’s attained
Achievement Level, determined as outlined above. Unless otherwise provided in
the Plan or this Agreement, to earn Performance Units you must (i) remain a
full-time employee of a System Company for the remainder of the Performance
Period, (ii) maintain your current System Management Level (“ML”) 1-4 role and,
as applicable, current role within the Office of the Chief Executive (each an
“Eligible Role”), resulting in an award opportunity dependent on your specific
ML or Office of the Chief Executive role (“Eligibility Level”); and (iii) comply
with Section 10 of this Agreement.
Except as provided below for an employee on an extended leave of absence bridge
to retirement under an approved severance program under the Entergy System
Severance Pay Plan No. 537 or the Entergy System Severance Pay Plan No. 538, if
you are approved by your System Company employer for a leave of absence (whether
paid or unpaid) for reasons other than Disability or are a continuous part-time
regular System Company employee participating in the phased retirement program
under the Entergy System Policies & Procedures Phased Retirement -
Pre-Separation Policy (the “Phased Retirement Program”), you will continue to be
treated as a full-time employee of a System Company while you are on such
approved leave of absence for purposes of the Plan and this Agreement or during
such participation in the Phased Retirement Program, as applicable. If you are
on an extended leave of absence bridge to retirement under an approved severance
program offered pursuant to Entergy System Severance Pay Plan No. 537 or Entergy
System Severance Pay Plan No. 538, you will not be considered under the Plan or
this Agreement to be a full-time employee during the extended leave of absence
bridge period or a part-time System Company employee under the Phased Retirement
Program during the extended leave of absence bridge period, and your System
Company employment will be considered terminated for purposes of vesting in
Awards under this Agreement as of the commencement of your extended leave of
absence bridge period.
If you have completed a minimum of twelve months of full-time employment in an
Eligible Role during the Performance Period and you Retire, you will be eligible
for a prorated portion of the applicable Achievement Level of Performance Units,
based on your full months of participation and your Eligibility Level(s) during
the Performance Period. For purposes of the preceding sentence, you will have
“Retired” if you incur a separation from service with the System Companies and
at the time of such separation from service, either (A) you are eligible to
commence retirement benefits under a System Company-sponsored qualified final
average pay defined benefit pension plan or (B) you have attained age 65 or have
attained age 55 with ten (10) or more years of service with System Companies
that is considered vesting service under the System Company-sponsored qualified
defined benefit pension plan in which you actively participate or, if none, the
System Company-sponsored qualified defined contribution pension plan in which
you actively participate. If your employment terminates due to your incurring a
Disability or you die during the Performance Period, you (or your Beneficiary or
heirs) will be eligible for a prorated portion of the applicable Achievement
Level of Performance Units, based on your full months of full-time employment
prior to your Disability or death and your Eligibility Level(s) during the
Performance Period. Notwithstanding anything to the contrary herein, if, during
the





--------------------------------------------------------------------------------





Performance Period (x) your employment is terminated for Cause or (y) the
Committee or its delegee determines that you engaged in an activity that would
constitute Cause, then you shall not be entitled to receive any Performance
Units pursuant to this Agreement.
Regardless of eligibility, you shall not be entitled to receipt of nor vest in
any Performance Units and/or any dividends that have accrued on any Performance
Units unless and until the Personnel Committee has certified the Achievement
Level after the close of the Performance Period.
If your Eligibility Level changes during the Performance Period, but you remain
in an Eligible Role, the number of Target Performance Units set forth in this
Agreement shall be adjusted to reflect the number of full months during the
Performance Period for which you were eligible hereunder in each Eligibility
Level, and the number of Performance Units, if any, awarded to you will be
prorated to reflect the number of full months you earned Performance Units at
each Eligibility Level. If any change to an Eligibility Level is effective on a
date other than the first day of a calendar month, the number of Performance
Units, if any, awarded to you with respect to the transition month in accordance
with this paragraph will be determined based on your prior Eligibility Level.
If you are demoted or otherwise no longer in an Eligible Role during the
Performance Period, but remain employed on a regular full-time basis by a System
Company for the duration of the Performance Period, the number of Performance
Units, if any, awarded to you will be prorated to reflect only the number of
full months you earned Performance Units in an Eligible Role in accordance with
your Eligibility Level(s).
4.    Accelerated Change in Control Vesting. Notwithstanding anything herein to
the contrary:
a.in the event that (i) a Change in Control occurs and (ii) either (x)
outstanding Target Performance Units are not assumed or substituted in
connection therewith as described in Section 12(b) of the Plan, or (y)
outstanding Target Performance Units are so assumed or substituted in connection
therewith and your employment or service is terminated by your System Company
employer without Cause or by you for Good Reason on or after the effective date
of the Change in Control but prior to twenty-four (24) months following the
Change in Control (the date on which (x) or (y) occurs, the “CIC Vesting Date”),
then (A) the Committee shall calculate the Achievement Level for the Performance
Period during which the CIC Vesting Date occurs treating the CIC Vesting Date as
if it were the last day of the Performance Period (the “CIC Achievement Level”)
and you shall immediately become fully vested in that number of Performance
Units calculated by multiplying the Adjusted Target Performance Units (as
defined below) by the percentage of the Company’s attained Achievement Level
that is the greater of Target Achievement Level or CIC Achievement Level and (B)
the restrictive covenants set forth in Section 10(b), (c), (d) and (e) of this
Agreement shall cease to apply as of the CIC Vesting Date. In the event of
accelerated vesting as described in this Section 4.a., but subject to the
conditions and limitations described herein and subject to Section 5 of the
Plan, the Company shall pay you a number of Shares equal to the number of
Performance Units that vest in accordance with this Section 4.a. no later than
sixty (60) days after the CIC Vesting Date; provided, that if such 60-day period
straddles two of your taxable years, the payment shall be made in the later
year. “Adjusted Target Performance Units” means that number of units calculated
by multiplying the Target Performance Units by a fraction, the numerator of
which is the number of days in the Performance Period up to and including the
CIC Vesting Date and the denominator of which is the total number of days in the
Performance Period.


b.Notwithstanding anything herein to the contrary, the time and form of any
payments to which you may be entitled pursuant to this Section 4 are subject to
the requirements and limitations set forth in Section 22 of the Plan.


5.    Dividend Equivalents. If you are awarded Performance Units pursuant to
this Agreement, you will also be awarded the dividend equivalents attributable
to such awarded Performance Units for the time you were a Participant in an
Eligible Role and at the Eligibility Level underlying such Performance Units
(“Dividend Equivalents”). The Dividend Equivalents with respect to each awarded
Performance Unit will be equal to only the dividends paid with respect to a
Share for the period of your participation in the Plan at an Eligible Role
during the Performance Period.
6.    Settlement of Performance Units and Dividend Equivalents.





--------------------------------------------------------------------------------





a.As soon as reasonably practicable following the date on which the Committee
determines the number of Performance Units, if any, to be awarded to you under
this Agreement and no later than March 15th following the end of the calendar
year in which the Performance Units are no longer subject to a “substantial risk
of forfeiture” within the meaning of Code Section 409A, the Company shall issue
to you, after withholding all applicable income tax and employment tax amounts
required to be withheld in connection with such payment in accordance with
Section 6(d) of this Agreement: (i) one Share for each Performance Unit so
determined to be awarded, and (ii) an additional number of Shares determined by
dividing the total Dividend Equivalents with respect to such awarded Performance
Units by the closing share price of a Share on the last trading date of the
Performance Period. Notwithstanding the foregoing, if Dividend Equivalents are
awarded with respect to Performance Units that are payable pursuant to Section
4.a., the number of Shares issuable pursuant to this Section 6 in respect of
such Dividend Equivalents shall be calculated treating the CIC Vesting Date as
the last day of the Performance Period and shall be issued no later than sixty
(60) days after the CIC Vesting Date; provided, that if such 60-day period
straddles two of your taxable years, such Shares shall be issued in the later
year.


b.Shares (including any Dividend Equivalents that are settled in Shares) shall
be credited to a separate book entry account in your name, and such vested
Shares shall be free of all restrictions except any that may be imposed by law.
Upon the crediting of vested Shares to a book entry account, you may treat the
Shares in the same manner as all other shares of Common Stock owned by you,
subject to the provisions of Section 6(c) below. All ML 1-4 Participants are
considered Restricted Employees under Entergy’s Insider Trading Policy and, as
such, may trade in Entergy Corporation securities only during an open window
period (and only if not in possession of material, non-public information).
Generally, window periods begin on the second business day after the quarterly
earnings release and end at the close of trading on the 15th day of the third
month of the Company’s fiscal quarter or, if such day is not a trading day, on
the last preceding trading day. In addition, if you are a Restricted Employee,
the Insider Trading Policy requires that you pre-clear all transactions
involving Entergy securities with Entergy Corporation’s Office of the General
Counsel.


c.Share Ownership Guidelines. All ML 1-4 Participants must maintain the
applicable Common Stock Ownership Target Level in the chart below, which is
expressed as a multiple of your base salary and depends on your management
level.
System Management Level
Common Stock Ownership Target Level
ML 1
6 times base salary
ML 2
3 times base salary
ML 3
2 times base salary
ML 4
1 times base salary

These ownership multiples may be satisfied through any shares of Common Stock
held by the ML 1-4 Participant, including those Shares earned during this
Performance Period, all Restricted Shares, shares of Common Stock held in
tax-qualified 401(k) plans, etc. You must continue to retain the book entry
Shares issued to you pursuant to this Agreement until the earlier of (i)
achieving and maintaining your applicable Common Stock Ownership Target Level,
or (ii) your termination of full-time employment with all System Companies. Once
you have achieved and maintain your applicable Common Stock Ownership Target
Level, you are no longer bound to hold the Shares earned during this Performance
Period in book entry. However, you are still subject to the trading restrictions
and pre-clearance requirements in transacting in these Shares described in
Subsection 6(b) of this Agreement.
d.Withholding Taxes. The Company shall use the “net shares method” to satisfy
any tax withholding obligation in respect of any payment under this Agreement,
which means the Company will reduce the number of earned Shares otherwise
payable to you by the amount necessary to cover up to the maximum amount of such
obligation in any applicable jurisdiction. In no event shall the Company or any
other System Company have any liability to you for your individual income tax
liability, for withholding or failing to withhold taxes, or for remitting or
failing to remit taxes with respect to your income, including without
limitation, in the event that you are subject to penalty tax pursuant to Code
Section 409A.







--------------------------------------------------------------------------------





e.No Fractional Shares. Any fractional Share to be distributed shall be settled
in cash and applied to satisfy tax withholding requirements. The Company will
not pay out any fractional Shares.


7.    Termination of Agreement. Except as otherwise provided herein or in the
Plan, this Agreement (other than the restrictive covenants set forth in Section
10) and your Target Performance Units award opportunity shall terminate and be
forfeited on the date on which your full-time System Company employment
terminates.
8.    Performance Units Nontransferable. Your Target Performance Units award
opportunity and any Performance Units awarded pursuant to this Agreement may not
be sold, exchanged, pledged, transferred, assigned, or otherwise encumbered,
hypothecated or disposed of by you (or your beneficiary) other than by will or
laws of descent and distribution.
9.    Entergy Policies.
a.Hedging Policy. Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Board at its meeting held on December 3, 2010, and as
in effect on the date hereof, officers, directors and employees are prohibited
from entering into hedging or monetization transactions involving Common Stock
so they continue to own Common Stock with the full risks and rewards of
ownership, thereby ensuring continued alignment of their objectives with the
Company’s other shareholders. Participation in any hedging transaction with
respect to Common Stock (including Target Performance Units or Performance
Units) is prohibited.


b.Recoupment Policy; Dodd-Frank; Payment in Error. Pursuant to the Entergy
Corporation Policy Relating to Recoupment of Certain Compensation, as adopted by
the Board at its meeting held on December 3, 2010, and as in effect on the date
hereof, the Company is allowed to seek reimbursement of certain incentive
compensation (including Performance Units and Shares issued in payment of
Performance Units) from “executive officers” for purposes of Section 16 of the
Securities Exchange Act of 1934, as amended, if the Company is required to
restate its financial statements due to material noncompliance with any
financial reporting requirement under the federal securities laws (other than
corrections resulting from changes to accounting standards) or there is a
material miscalculation of a performance measure relative to incentive
compensation, regardless of the requirement to restate the financial statements;
or the Board determines that an executive officer engaged in fraud resulting in
either a restatement of the Company’s financial statements or a material
miscalculation of a performance measure relative to incentive compensation
whether or not the financial statements were restated.  In addition, the
Performance Units (and Shares issued in payment of Performance Units) are
subject to any forfeiture and/or recoupment policy which the Company has adopted
or may adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010 and implementing rules and regulations thereunder, or as may be required
by applicable law. To the maximum extent permitted by applicable law, in the
event that a payment is made to you (whether in cash, stock or other property)
in error that exceeds the amount to which you are entitled pursuant to the terms
of this Agreement or the Plan, including without limitation pursuant to Section
28 of the Plan (such excess amount, an “Excess Payment”), you will repay to the
Company, and the Company shall have the right to recoup from you such Excess
Payment by notifying you in writing of the nature and amount of such Excess
Payment together with (i) demand for direct repayment to the Company by you in
the amount of such Excess Payment or (ii) reduction of any amount(s) owed to you
by the Company or any other System Company by the amount of the Excess Payment.
10.    Confidentiality and Restrictive Covenants. In consideration of the grant
to you of the Target Performance Units award opportunity set forth herein and
any Performance Units awarded to you pursuant to this Agreement, you hereby
agree to the following restrictive covenants:


a.Confidential Information. You acknowledge that the System Companies have
unique methods and processes for the generation, transmission and distribution
and sale of energy products, which give them a competitive advantage, including
strategic and non-public plans for their products, geographic and customer
markets, and for marketing, distributing and selling their products. You further
acknowledge that you have held a position of confidence and trust with respect
to the System Companies and that you have and will acquire additional detailed
knowledge of the System Companies’ unique and confidential methods of doing
business and plans for the future. You acknowledge that the System Companies are
expending and will continue to expend substantial amounts of time,





--------------------------------------------------------------------------------





money and effort to develop effective business and regulatory strategies,
methodologies and technology. You also acknowledge that the System Companies
have a compelling business interest in protecting the System Companies’
Confidential Information (as defined below) and that the System Companies would
be seriously and irreparably damaged by the disclosure of Confidential
Information. You therefore agree that, during your employment or other service
with any System Company and at all times thereafter, you will hold in a
fiduciary capacity for the benefit of the System Companies and, other than as
authorized in writing by the General Counsel of the Company or as required by
law or in the proper performance of your duties and responsibilities, or as
otherwise provided in this Section 10, you will not disclose, directly or
indirectly, to any person or entity, or use, for any purpose other than the
furtherance of your responsibilities to any System Company, any Confidential
Information. For purposes of this Agreement, “Confidential Information” means
information that is not generally known by persons outside the System Companies
and could not easily be determined or learned by someone outside the System
Companies, including without limitation, any and all information and knowledge,
whether or not explicitly designated as confidential and whether or not reduced
to writing, regarding (i) the System Companies’ utility business, including,
without limitation, the generation, transmission, brokering, marketing,
distribution, sale and delivery of electric power or generation capacity
(through regulated utilities or otherwise), and their natural gas distribution
business, (ii) the Entergy Wholesale Commodities business, including, without
limitation, the ownership, development, management or operation of power plants
and power generation facilities (including, without limitation, nuclear power
plants), and the provision of operations and management services (including,
without limitation, decommissioning services) with respect to power plants, and
the sale of the electric power produced by the System Companies’ operating
plants to wholesale customers, (iii) the System Companies’ proprietary methods
and methodology, technical data, trade secrets, know-how, research and
development information, product plans, customer lists, specific information
relating to products, services and customers or prospective customers
(including, but not limited to, customers or prospective customers of any System
Company with whom you became or become acquainted during your relationship with
the System Company), books and records of any System Company, corporate,
regulatory, customer and strategic relationships, suppliers, markets, computer
software, computer software development, inventions, processes, formulae,
technology, designs, drawings, technical information, source codes, engineering
information, hardware configuration information, and matters of a business
nature such as information regarding marketing, costs, pricing, finances,
financial models and projections, billings, new or existing business or economic
development plans, initiatives, and opportunities, or any other similar business
information made available to you in connection with your relationship with any
System Company and (iv) any attorney-client privileged information of a System
Company. Confidential Information shall also include non-public information
concerning any director, officer, employee, shareholder, or partner of any
System Company. You agree that your obligation not to disclose or use
Confidential Information, and your obligation, detailed below, to return and,
upon your termination of employment with all System Companies, not to retain
materials and tangible property described in this Section shall also extend to
such types of information, materials and tangible property of customers of and
suppliers to the System Companies and to other third parties, in each case who
may have disclosed or entrusted the same to you or any System Company during
your employment with any System Company.


b.Non-Competition. You agree that (i) at all times during the period of your
employment or service with any System Company employer, and (ii) for one (1)
year following the termination for any reason of your employment by or service
with your last System Company employer ((i) and (ii) collectively, as
applicable, the “Non-Compete Period”), you will not engage in Competing
Employment. For purposes of this Section 10, “Competing Employment” means
working for, providing services to or otherwise directly or indirectly assisting
(whether or not for compensation) any person, entity or business which directly
or indirectly competes with any part of the System Company business, and such
employment or services involves products, services and business activities that
are the same as or similar to those you provided to a System Company, or as to
which you had access to Confidential Information, in the two years preceding
your termination of employment or service with all System Companies. You agree
that it is reasonable for the restriction contained in this paragraph to apply
in each and every county, province, state, city, parish or other political
subdivision or territory of the United States in which any System Company
engages in any business activity, or otherwise distributes, licenses or sells
its products or services, including, without limitation, Arkansas, Connecticut,
District of Columbia, Louisiana, Massachusetts, Michigan, Mississippi, Nebraska,
New York, Texas, and Vermont and any other state in which any System Company
engages in business at any time and, with respect to the State of Louisiana,
means the following Parishes: Acadia, Allen, Ascension, Assumption, Avoyelles,
Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula,
Claiborne, Concordia, De Soto,





--------------------------------------------------------------------------------





East Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin, Grant,
Iberia, Iberville, Jackson, Jefferson, Jefferson Davis, Lafayette, Lafourche, La
Salle, Lincoln, Livingston, Madison, Morehouse, Natchitoches, Orleans, Ouachita,
Plaquemines, Point Coupee, Rapides, Red River, Richland, Sabine, Saint Bernard,
St. Charles, St. Helena, Saint James, Saint John the Baptist, Saint Landry,
Saint Martin, Saint Mary, Saint Tammany, Tangipahoa, Tensas, Terrebonne, Union,
Vermilion, Vernon, Washington, Webster, West Baton Rouge, West Carroll, West
Feliciana and Winn (the “Restricted Territory”). Notwithstanding the foregoing,
if your employment is terminated by any System Company employer without Cause,
the covenant not to compete set forth in this Section 10(b) shall apply only for
as long as the System Company employer continues to pay you, in accordance with
the System Company employer’s regular payroll practices and schedule, your
bi-weekly base salary in effect on the effective date of the termination of your
employment, less any applicable tax withholdings and ordinary deductions (such
payments, the “Non-Compete Payments”), but in no such event for longer than the
Non-Compete Period. In any instance where a System Company employer has the
right to elect to make Non-Compete Payments, such System Company employer must
notify you in writing of such election, and the duration for which it elects to
make Non-Compete Payments, within ten (10) business days following the
termination of your employment from the System Company. If the System Company
elects to make the Non-Compete Payments for less than the full Non-Compete
Period, you shall be free to join a competitor after you cease receiving the
Non-Compete Payments. For the purposes of clarity, in the event of your
termination for Cause or voluntary resignation, you shall be subject to the
restrictions set forth in this Section 10(b) without any requirement that your
System Company employer pay you any Non-Compete Payments.


c.Non-Solicitation. You agree that, while you are employed by any System Company
and during the Non-Compete Period (or, if later, the last day you are scheduled
to receive cash severance payments from your System Company employer pursuant to
any severance plan or other agreement), except in the good faith performance of
your duties to the System Companies, you shall not, other than as authorized in
writing by the General Counsel of the Company: (i) directly or indirectly,
solicit or seek to hire or identify for potential hiring (whether on your own
behalf or on behalf of any other person, entity or organization) any person who
is at that time (or was during the prior six (6) months) an employee or
consultant of any System Company, or (ii) within the Restricted Territory,
directly or indirectly solicit the trade, business or patronage of any clients,
customers or vendors or prospective clients, customers or vendors of any System
Company to provide competing products or services or advise, or assist such
clients, customers or vendors or prospective clients, customers or vendors to in
any way modify their relationship with any System Company. The foregoing
non-solicitation (1) shall not be violated by general advertising not targeted
at the forgoing persons or entities; (2) shall not apply to solicitation of
persons involuntarily terminated from System Company employment; and (3) shall
only apply to persons or entities (A) who reported directly or indirectly to
you; (B) with whom you had material contact while at a System Company; or (C)
about whom or which you possessed (i) information regarding quality of
performance while they were employed by a System Company, which information you
would not otherwise have except for the position you held with a System Company,
or (ii) Confidential Information.


d.Non-Disparagement. You agree that, to the fullest extent permitted by
applicable law, you will not at any time (whether during or after your
employment or service with any System Company), other than in the proper
performance of your duties, publish or communicate to any person or entity any
“Disparaging” (as defined below) remarks, comments or statements concerning any
System Company or any of their respective directors, officers, shareholders,
employees, agents, attorneys, successors and assigns. “Disparaging” remarks,
comments or statements are those that are intended to, or could be construed in
a manner so as to, impugn, discredit, injure or impair the business, reputation,
character, honesty, integrity, judgment, morality or business acumen or
abilities of the individual or entity being disparaged.


e.System Company Property. All tangible materials, equipment, devices,
documents, copies of documents, data compilations (in whatever form), software
programs, and electronically created or stored materials that you receive or
create in the course of employment with a System Company are and shall remain
the property of the System Company and you shall immediately return (and/or
cooperate in the supervised deletion of) such property to your System Company
employer upon the termination of your employment, for whatever reason. The
obligation to return property and documents extends to anything received or made
during and as a result of employment by a System Company, regardless of whether
it was received from a System Company or a third party, such as an actual or
potential vendor or customer, and regardless of whether a document contains
Confidential Information. The only





--------------------------------------------------------------------------------





documents not subject to the obligation to return are documents directly
relating to your compensation and benefits, such as your pay stubs and benefit
plan information.


f.Violation of the Restrictive Covenant Section. In the event that you violate
any provision of this Section 10, the time periods set forth in those paragraphs
shall be extended for the period of time you remain in violation of the
provisions, to the greatest extent allowed by applicable law. The provisions of
Section 10(a) - (e) hereof are, and shall be construed as, independent
covenants, and no claimed or actual breach of any contractual or legal duty by
any System Company shall excuse or terminate your obligations hereunder or
preclude any System Company from obtaining injunctive relief for your violation,
or threatened violation, of any of those provisions. You also agree to indemnify
and hold the System Companies harmless from any and all losses (including, but
not limited to, reasonable attorney’s fees and other expenses incurred to
enforce this Agreement) suffered by any System Company as a result of any
violation or threatened violation of any of your representations, warranties,
covenants or undertakings set forth in this Agreement (in addition to any other
remedies available to the System Companies set forth in Section 10(i) below),
provided that a System Company is found to be the prevailing party in any such
action.


g.Exclusions. Notwithstanding anything else in this Section 10 or in this
Agreement to the contrary:
(i)    The restrictive covenants in this Section 10 are not intended to restrict
you from cooperating with any investigation or proceeding initiated by the
Nuclear Regulatory Commission (“NRC”) or any other federal or state regulatory
agency. Further, you may make disclosure (A) to exercise your rights as a
whistleblower under the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, the Securities and Exchange Commission Rule 21F-17(a), or any other
federal or state law providing whistleblower rights; (B) to the extent necessary
when providing safety-related or other information to the NRC on matters within
the NRC’s regulatory jurisdiction; (C) when participating in “protected
activities,” as defined in Section 211 of the Energy Reorganization Act of 1974
and in C.F.R. Part 50.7; (D) when engaging in activities protected by the
National Labor Relations Act or any similar federal or state law; or (E) when
required to do so by a court of law, by any governmental agency or
administrative or legislative body with jurisdiction to order you to divulge,
disclose or make accessible such information. With the exception of Confidential
Information subject to the attorney-client privilege, you shall have no
obligation to seek prior approval of any System Company or to inform any System
Company of such disclosure. This Agreement does not limit your ability to
communicate, without notice to any System Company, with any government agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any government agency, or to collect a reward in connection with
any whistleblower information provided to a government agency.
(ii)    Defend Trade Secrets Act Immunity Notice. Pursuant to the Defend Trade
Secrets Act of 2016, non-compliance with the disclosure provisions of this
Agreement shall not subject you to criminal or civil liability under any Federal
or State trade secret law for the disclosure of a System Company trade secret:
(A) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney in confidence solely for the purpose
of reporting or investigating a suspected violation of law; (B) in a complaint
or other document filed in a lawsuit or other proceeding, provided that any
complaint or document containing the trade secret is filed under seal; or (C) to
an attorney representing you in a lawsuit for retaliation by any System Company
for reporting a suspected violation of law or to use the trade secret
information in that court proceeding, provided that any document containing the
trade secret is filed under seal and you do not disclose the trade secret,
except pursuant to court order.
(h)    Restrictive Covenants Contained in Other Agreements. Notwithstanding any
provision contained herein to the contrary, to the extent that you are or become
subject to any other agreement that contains restrictive covenants different
from the restrictive covenants contained in this Agreement, the restrictive
covenants set forth in such other agreement shall supplement, and shall not
replace, the restrictive covenants herein.
(i)    Enforcement. You hereby agree that the covenants set forth in this
Section 10 are reasonable with respect to their scope, duration, and
geographical area. You further agree and acknowledge that the restrictions
contained in Section 10 do not and would not unreasonably impose limitations on
your ability to earn a living. If any court or other tribunal determines that
any term or provision of Section 10 is overbroad or otherwise invalid or
unenforceable, you and the Company hereby agree that such court or tribunal
shall have the power and obligation to





--------------------------------------------------------------------------------





narrow or otherwise reform the unenforceable term or provision, including to
delete, replace, or add specific words or phrases, but only to the narrowest
extent necessary to render the provision valid and enforceable (provided that in
no event shall the length of any restrictive covenant or its scope be extended
or expanded), and this Agreement shall be fully enforceable as so modified. Your
agreement to the restrictions provided for in this Agreement and the Company’s
agreement to grant the Award are mutually dependent consideration. Therefore,
notwithstanding any other provision to the contrary in this Agreement, if (i)
the enforceability of any material restriction applicable to you as provided for
in this Section 10 is challenged and found unenforceable by a court or other
tribunal or (ii) you breach any of the provisions of Section 10, then the
Company shall have the right to terminate this Agreement and recover from you
all Shares paid to you pursuant to this Agreement and if you have sold,
transferred, or otherwise disposed of any Shares paid to you pursuant to this
Agreement, an amount equal to the aggregate Fair Market Value of such Shares on
the date such Shares were paid to you pursuant to this Agreement. This provision
shall be construed as a return of consideration or ill-gotten gains due to the
failure of your promises and consideration under the Agreement, and not as a
liquidated damages clause. In addition, in the event of the Company’s
termination of this Agreement, you shall immediately forfeit all unvested Target
Performance Units and your Target Performance Units award opportunity under this
Agreement. You further hereby agree that, in the event of a breach by you of any
of the provisions of Sections 10(a), (b), (c), (d), or (e), monetary damages
shall not constitute a sufficient remedy. Consequently, in the event of any such
breach or threatened breach, the Company or a System Company may, in addition to
and without prejudice to other rights and remedies existing in its favor, apply
to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof, without the requirement of posting a bond or proving actual
damages and without having to demonstrate that money damages would be
inadequate. You acknowledge (i) that you have carefully read this Agreement and
have given careful consideration to the restraints imposed upon you by this
Agreement, and you are in full accord as to their necessity for the reasonable
and proper protection of the Confidential Information of the System Companies
and their relationships with customers, suppliers and other business partners
and (ii) that you are informed in writing hereby that you have a right to the
advice of legal counsel and should consult with an attorney of your choice with
regard to this Agreement, and you have been provided ample opportunity to seek
out and consult with such counsel.
(j)    For purposes of this Section 10, “Company” shall include all System
Companies. You and the Company agree that each System Company is an intended
third-party beneficiary of this Section 10, and further agree that each System
Company is entitled to enforce the provisions of this Section 10 in accordance
with its terms. Notwithstanding anything to the contrary in this Agreement, the
terms of the restrictive covenants set forth in this Section 10 shall survive
the termination of this Agreement and shall remain in full force according to
their respective terms.
(k)    In the twelve (12) months following the termination of your employment
with your last System Company employer, in the event you seek or obtain
employment or another business affiliation with any person or entity other than
a System Company, you agree to notify the Company in writing, as far in advance
as is reasonably practicable, but in no event less than two weeks prior to your
proposed commencement of employment, of the details of such employment or
business affiliation. You also agree to show these restrictive covenant
provisions to any prospective employer, and you consent to any System Company
showing these provisions to any third party believed by a System Company to be a
prospective or actual employer of you, or a receiver of services from you, and
to insisting on your compliance with these terms. Your obligations under this
Section will expire on that date which is twelve months after the end of your
employment with all System Companies (or, if later, the last date as of which
you are scheduled to receive separation payments from any System Company
pursuant to a severance plan or other agreement).


11.    Governing Law/Court Proceedings. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of law of such state. Any suit, action or
proceeding arising out of, or with respect to this Agreement, its enforcement,
breach, or interpretation, shall be brought in any court of competent
jurisdiction in the State of Delaware, County of New Castle, and you and the
Company hereby submit to the exclusive jurisdiction of such court (and its
appellate court, whether or not located in the State of Delaware) for the
purpose of any such suit, action, or proceeding. You and the Company hereby
irrevocably waive (i) any objections which each may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement brought in any court of competent jurisdiction in the State of





--------------------------------------------------------------------------------





Delaware, County of New Castle, (ii) any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum
and (iii) any right to a jury trial.
12.    Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Target Performance Units, your Target Performance
Units award opportunity under this Agreement, any Performance Units (and any
Dividend Equivalents) awarded pursuant to this Agreement, and this Agreement
shall be subject to all terms and conditions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time. Any capitalized term that is not defined in
this Agreement shall have the meaning set forth in the Plan. In the event of any
conflict between the terms of this Agreement and the Plan, the terms of the Plan
shall govern, and this Agreement shall be deemed to be modified accordingly,
unless the Plan allows for such modification of the Plan’s terms by this
Agreement.
13.    Amendments. This Agreement may be amended or modified only by an
instrument in writing signed by the parties hereto.
14.    Rights as a Shareholder. Neither you nor any of your successors in
interest shall have any rights as a stockholder of the Company with respect to
any Target Performance Units, your Target Performance Units award opportunity
under this Agreement, Performance Units awarded pursuant to this Agreement, or
Dividend Equivalents.
15.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or by United States
registered mail, return receipt requested, postage prepaid, if to you, to your
last known address filed in the personnel records of the System Companies, and
if to the Company, to the address set forth below, or thereafter to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that any notice of change of address shall be effective only
upon actual receipt thereof:
If to the Company, by hand-delivery or email to:
Entergy Services, LLC
Attention: Executive Vice-President & General Counsel
639 Loyola Avenue, 28th Floor
New Orleans, LA 70113-3125


16.    Agreement Not a Contract of Employment. Your employment with your System
Company Employer shall remain at will. Neither the Plan, the granting of the
Target Performance Units and/or Dividend Equivalents, the Grant Notice, this
Agreement nor any other action taken pursuant to the Plan shall constitute or be
evidence of any agreement or understanding, express or implied, that you have a
right to continue as an employee of any System Company for any period of time or
at any specific rate of compensation.
17.    Authority of the Committee. The Committee shall have full authority and
discretion to interpret and construe the terms of the Plan, the Grant Notice,
and this Agreement. The determination of the Committee as to any such matter of
interpretation or construction shall be final, binding and conclusive.
18.    Compliance with Code Section 409A Limitations. Notwithstanding any
provision to the contrary, all provisions of the Grant Notice and this Agreement
shall be construed, administered and interpreted to comply with or be exempt
from Code Section 409A, and, if necessary, any provision shall be held null and
void to the extent such provision (or part thereof) fails to comply with Code
Section 409A or final regulations issued thereunder. Specifically, the terms
“termination” and “termination of employment” shall be applied in a manner
consistent with the definition of “separation from service” within the meaning
of Code Section 409A. A right of any System Company, if any, to offset or
otherwise reduce any sums that may be due or become payable by any System
Company to you by any overpayment or indebtedness of yours shall be subject to
limitations imposed by Code Section 409A. For purposes of the limitations on
nonqualified deferred compensation under Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the Code Section 409A deferral election
rules and the exclusion from Code Section 409A for certain short-term deferral
amounts. Amounts





--------------------------------------------------------------------------------





payable under this Agreement shall be excludible from the requirements of Code
Section 409A, to the maximum possible extent, either as (i) short-term deferral
amounts (e.g., amounts payable no later than the 15th day of the third month
following the end of the taxable year of your System Company employer in which
such Performance Units are no longer subject to a substantial risk of
forfeiture), or (ii) under the exclusion for involuntary separation pay provided
in Treasury Regulations Section 1.409A-1(b)(9)(iii). To the extent that deferred
compensation subject to the requirements of Code Section 409A becomes payable
under this Agreement to you at a time when you are a “specified employee”
(within the meaning of Code Section 409A), any such payments shall be delayed by
six months to the extent necessary to comply with the requirements of Code
Section 409A(a)(2)(B). The Company makes no representation that any or all of
the payments or benefits described in the Plan or this Agreement will be exempt
from or comply with Code Section 409A and makes no undertaking to preclude Code
Section 409A from applying to any such payment.
19.    Waivers. Any term or provision of this Agreement may only be waived by a
System Company. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if it is in writing signed by an authorized Company
officer. The failure of any System Company to enforce at any time any provision
of this Agreement shall not be construed to be a waiver of such provision, nor
in any way to affect the validity of this Agreement or any part hereof or the
right of any System Company thereafter to enforce each and every such provision.
No waiver of any breach of this Agreement shall be held to constitute a waiver
of any other or subsequent breach.
20.    Headings. The titles and headings of the sections in this Agreement are
for convenience of reference only, do not form part of this Agreement, and shall
not affect the construction of this Agreement.


21.    Electronic Signature. Electronic signature of this Agreement shall have
the same validity and effect as a signature affixed by hand.


22.    Entire Agreement. This Agreement (including the Plan) constitutes the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersedes any and all prior undertakings and agreements between the Company
and its Affiliates and you with respect to the subject matter hereof.


23.     Prospectus. This Agreement constitutes part of a prospectus covering
Securities registered under the Securities Act of 1933. The remaining documents
constituting the prospectus are available on Entergy Corporation’s intranet
under Our Company, Human Resources, Money & Finances, Compensation, Equity
https://entergy.sharepoint.com/sites/myhra/myBenefits/Pages/Compensation.aspx.











